department of the treasury internal_revenue_service washington d c date number release date cc dom it a cc tege eo2 uilc internal_revenue_service national_office field_service_advice memorandum for deputy area_counsel cc tege nema from assistant chief eo branch cc tege eoeg subject this field_service_advice responds to your request for assistance regarding your ongoing audit of this organization for the years field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose tl-r-80-00 official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend organization issues is the organization an exempt political_organization within the meaning of sec_527 of the internal_revenue_code conclusions yes sec_527 is not an elective provision an organization is a political_organization as defined in sec_527 a sec_527 organization if it is a party committee association fund or other organization organized and operated primarily for the purpose of accepting contributions or making expenditures_for the functions described in sec_527 -generally influencing the selection nomination election or appointment of candidates for public or party office with respect to the organizational_test we conclude that the test as it applies to sec_527 organizations is less strict than the organizational_test for public_charities under sec_501 of the code and sec_1_501_c_3_-1 of the income_tax regulations in particular when as in the present case the purposes of the organization as set out in its articles of organization are broad and ambiguous with respect to whether the primary purpose of the organization is to achieve its goals through the means described in sec_527 it is permissible to consider other evidence and evaluate all the facts and circumstances-including oral and other written statements as well as the actual operation of the organization-in order to determine the organization's primary purpose applying this approach we conclude that the organization was organized as well as operated as a political_organization within the meaning of sec_527 facts for purposes of this memorandum we have made the following factual conclusions the organization was engaged primarily in activities that meet the definition of political intervention under sec_501 primarily the organization directly or indirectly participated or intervened in political campaigns tl-r-80-00 on behalf of or in opposition to candidates for public_office during the years at issue the same activities which gave rise to the denial of exempt status under sec_501 also indicate that the organization was operated primarily for the purpose and functions described in sec_527 law and analysis sec_527 provides that a political_organization is subject_to income_taxation only to the extent provided in sec_527 sec_527 defines a political_organization as a party committee association fund or other organization whether or not incorporated organized and operated primarily for the purpose of directly or indirectly accepting contributions or making expenditures or both for an exempt_function under sec_527 the term exempt_function means the function of influencing or attempting to influence the selection nomination election or appointment of any individual to any federal state or local public_office or office in a political_organization or the election of presidential or vice-presidential electors sec_527 is not an elective provision neither the statute nor the regulations provide for an organization either to elect into or elect out of sec_527 there is no mandatory application process although an organization may obtain a private_letter_ruling as to its status if it chooses to do so whether an organization is governed by sec_527 is determined by whether it is in fact organized and operated in the manner described in sec_527 operational_test considering first the operational_test the service has determined that the organization is not exempt under sec_501 in order for an organization to be exempt under sec_501 it must be primarily engaged in promoting in some way the common good and general welfare of the people of the community generally a sec_527 organization is exempt from tax on contributions dues and fundraising proceeds used for its exempt political functions however it is taxed on net_investment_income and income from activities in the ordinary course of a trade_or_business if any the term exempt_function also includes the making of expenditures relating to such an office which if incurred by the individual would be allowable as a deduction under sec_162 tl-r-80-00 sec_1_501_c_4_-1 for this purpose the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office sec_1_501_c_4_-1 a determination that an organization is not exempt under sec_501 does not necessarily mean that the organization is a political_organization within the meaning of sec_527 however in this case the service's denial of exemption was based on the following determination the emphasis throughout the materials submitted by the organization is on electing people to local state and national_office in order to impact legislation and policy as insiders the overwhelming majority of the evidence in the administrative record and thus the facts and circumstances in this case denotes an organization that is intent upon intervening in political campaigns at all levels of government the organizational structure of the organization allows it to implement its policies as more and more are elected to office while lobbying is usually mentioned in the speeches and literature and we recognize that lobbying_activities are being pursued those activities are not the primary activity of the organization an analysis of all of the facts and circumstances contained in the administrative file including the utilization of the leads us to the conclusion that the primary activities of the organization constitute political intervention pdl pp although the proposed denial letter focuses on the disqualification of the organization from sec_501 status the facts described and summarized in the letter also indicate that the organization was operated primarily for the purpose and functions described in sec_527 organizational_test the only remaining question therefore is whether the organization was organized primarily for the purpose described in sec_527 in order to determine the relevant standard it is useful to contrast the organizational requirements under sec_527 with those that apply under sec_501 sec_501 in a manner similar to sec_527 and other exemption provisions in the code provides that to be exempt the organization must be organized and operated for the specified exempt_purpose or purposes this has led to the establishment in case law as well as under the regulations of separate organizational and operational tests both of which must be met in order for the organization to be exempt see sec_1_501_c_3_-1 b and c tl-r-80-00 in the context of sec_501 the organizational requirement for public_charities and other organizations described in that provision has been interpreted and administered fairly strictly in part this follows from the statutory requirement that a sec_501 organization must be organized and operated exclusively for the stated exempt purposes thus for example the regulations setting out the organizational_test for exemption under sec_501 are relatively long and detailed with an emphasis on satisfying certain formalities see sec_1_501_c_3_-1 to meet the test the organization's articles must be explicit as to its purposes and must not empower it to carry on substantial activities which are not in furtherance of its stated exempt purposes see sec_1_501_c_3_-1 iii and v the statement of purposes must not be overly broad or general see revrul_60_193 1960_1_cb_195 finally sec_1_501_c_3_-1 expressly provides that neither actual operations nor statements or other evidence concerning the intent of the members will cure a defect in the articles in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization are created are broader than the purposes specified in sec_501 the fact that the actual operations of such an organization have been exclusively in furtherance of one or more exempt purposes shall not be sufficient to permit the organization to meet the organizational_test similarly such an organization will not meet the organizational_test as a result of statements or other evidence that the members thereof intend to operate only in furtherance of one or more exempt purposes despite this emphasis on strict application of formal requirements even in the sec_501 context some courts in appropriate cases have shown a certain latitude in permitting evidence outside the four corners of an organization's articles see eg 93_tc_487 quoting 72_tc_42 acq c b it is well settled that this is true even though the term exclusively has not been given a literal interpretation and certain insubstantial nonexempt purposes are permissible revrul_60_193 has been modified but not on this point see revrul_66_258 1966_2_cb_213 modified and superseded revrul_76_456 1976_2_cb_151 tl-r-80-00 the issue of organized is primarily a question of fact not to be determined merely by an examination of the certificate of incorporation but by the actual objects motivating the organization and the subsequent conduct of the organization 585_f2d_1219 4th cir 144_fsupp_74 d n j turning to sec_527 it is clear that while sec_527 like sec_501 contains an organizational requirement-and the regulations mirror the basic two-test structure of the sec_501 regulations see sec_1_527-2 a -a less formal more flexible approach is intended in contrast to the more lengthy sec_501 regulations for example the organizational_test is discussed in only one paragraph of the sec_527 regulations sec_1_527-2 which provides in full a political_organization meets the organizational_test if its articles of organization provide that the primary purpose of the organization is to carry on one or more exempt functions a political_organization is not required to be formally chartered or established as a corporation trust or association if an organization has no formal articles of organization consideration is given to statements of the members of the organization at the time the organization is formed that they intend to operate the organization primarily to carry on one or more exempt functions note in particular the treatment of members' statements in contrast to the treatment of such statements in sec_1_501_c_3_-1 quoted above the less formal approach of the sec_527 regulations is consistent with the structure of the statute which only requires that the organization be organized and operated primarily rather than exclusively for an exempt_purpose and which applies to a broad range of entities while the service may not have adopted the broad approach reflected in the cited statements the statements indicate the possibility that even in the sec_501 context extrinsic evidence may be relevant when an organization’s articles are ambiguous the service has ruled for example that a candidate's separate bank account can qualify as a political_organization under sec_527 revrul_79_11 1979_1_cb_207 this less formal approach reflects legislative intent see eg s rep no 93rd cong 2d sess 1975_1_cb_517 a qualified_organization may be formally established under articles of incorporation a charter etc however it is also anticipated that such an organization may be established informally see also m cerny the tax treatment of political organizations tax note sec_651 tax analysts in effect sec_527 organizations are defined primarily by their activities not by their structures tl-r-80-00 given this evidence as to the structure and purpose of sec_527 and the corresponding regulations we believe that an approach similar to that taken in the sec_501 context by courts in cases like colorado state chiropractic-regardless of whether such an approach is appropriate under sec_501 -is appropriate in applying the organizational_test under sec_527 in particular when the purposes as stated in an organization's articles of incorporation are broad and ambiguous with respect to the means whereby the organization intends to achieve those purposes we do not believe that this fact necessarily causes the organization to fail the organizational_test in sec_1_527-2 rather all the facts and circumstances-including any relevant evidence appropriately weighted according to its probative value-may be taken into account in determining whether the organization was in fact established for the primary purpose of carrying out the exempt political functions in sec_527 as in the case of an organization that lacks formal articles consideration may be given to statements of the members of the organization at the time the organization is formed see sec_1_527-2 in addition however in order to resolve an ambiguity we believe it is also acceptable to look beyond such contemporaneous statements and take into account other relevant evidence including documents and oral statements reflecting the actual objects motivating the organization whether contemporaneous or not as well as the subsequent conduct of the organization cf taxation with representation quoted above case development hazards and other considerations applying the approach outlined above to the present case we first look to the organization's articles of incorporation which provide in part as follows we recognize that by its terms sec_1_527-2 only mentions the use of evidence such as member statements when unlike the present case there are no formal articles of incorporation or organization however in our view this does not preclude consideration of such evidence in order to resolve ambiguity in the articles-a situation not explicitly covered by the regulation since it is unnecessary to the resolution of the present case we express no opinion concerning a situation in which the purposes of the organization as stated in its articles are contrary to its purposes as reflected in other statements or in its actual operations tl-r-80-00 tl-r-80-00 the organization was organized as well as operated primarily for the purpose and functions described in sec_527 and is therefore an exempt political_organization subject_to sec_527 please call if you have any further questions nancy ortmeyer kuhn assistant chief eo branch cc tege eoeg
